IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43487

JEFFREY A. GENTRY,                              )    2016 Unpublished Opinion No. 469
                                                )
       Petitioner-Appellant,                    )    Filed: April 5, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
STATE OF IDAHO,                                 )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Respondent.                              )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. George G. Hicks, Magistrate.

       Appeal from judgment dismissing petition for writ of habeas corpus, dismissed.

       Jeffrey A. Gentry, Boise, pro se appellant.

       Respondent did not participate on appeal.

                  ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jeffrey A. Gentry appeals from the magistrate’s dismissal of his petition for a writ of
habeas corpus. A petition for a writ of habeas corpus is a pleading analogous to a complaint and
is subject to the Idaho Rules of Civil Procedure. Lopez v. State, 128 Idaho 826, 827, 919 P.2d
355, 356 (Ct. App. 1996). Generally, appeals from magistrate decisions must be taken first to
the district court. Idaho Appellate Rule 11(a); I.R.C.P. 83(a). This Court lacks jurisdiction to
hear cases decided by a magistrate where no intermediate appeal to the district court was
taken. Olson v. Montoya, 147 Idaho 833, 839, 215 P.3d 553, 559 (Ct. App. 2009).
       Here, Gentry’s writ of habeas corpus was heard and decided by the magistrate. In
response to the magistrate’s judgment dismissing his petition, Gentry filed an appeal directly to
the Idaho Supreme Court. Because Gentry did not first file an intermediate appeal to the district

                                                1
court, we lack jurisdiction to hear his appeal. Thus, we need not address Gentry’s arguments on
appeal. The appeal is dismissed.




                                              2